332 S.W.3d 222 (2010)
Amanda BRINKER, Respondent,
v.
CAPITAL RESTORATION & PAINTING COMPANY, Appellant.
No. ED 94308.
Missouri Court of Appeals, Eastern District, Division Two.
December 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 8, 2011.
Application for Transfer Denied March 29, 2011.
Russell F. Watters, Bradley R. Hansmann, Patrick A. Bousquet, Matthew P. Diehr, Saint Louis, MO, for Appellant.
Brian Stokes, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Capital Restoration & Painting Company appeals the judgment entered on a jury verdict in favor of Amanda Brinker for her personal injury claims. We find that the trial court did not err in its judgment in favor of Brinker.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).[1]
NOTES
[1]  Brinker filed a motion to dismiss the appeal for failure to comply with Rule 84.04, which was taken with the case. The motion is denied.